UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 03-1128



CHRISTINE KLING; CYNTHIA KLING,

                                              Plaintiffs - Appellants,

     versus


HARRIS TEETER, INCORPORATED; CITY OF MONROE,
NORTH CAROLINA, a body politic and corporate;
C. S. HORNE, a/k/a Chris Horne, individually
and in his capacity as an officer of Monroe
Public Safety,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  H. Brent McKnight,
Magistrate Judge. (CA-00-609-3)


Submitted:    August 29, 2003             Decided:   February 10, 2004


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, LAW OFFICE OF CHIEGE O. KALU OKWARA,
Charlotte, North Carolina, for Appellants. Kenneth R. Raynor, Amy
F. Wise, TEMPLETON & RAYNOR, P.A., Charlotte, North Carolina;
Anthony T. Lathrop, McNeill Y. Wester, MOORE & VAN ALLEN, PLLC,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Christine Kling and Cynthia Kling appeal the magistrate

judge’s order* granting summary judgment for Defendants in the

Klings’ civil action.    We have reviewed the briefs, the joint

appendix, and the magistrate judge’s order and find no reversible

error.   Accordingly, we affirm on the reasoning of the magistrate

judge. See Kling v. Harris Teeter, Inc., No. CA-00-609-3 (W.D.N.C.

Dec. 2, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the Court and argument would not aid the decisional process.

                                                          AFFIRMED




     *
      This case was decided by a magistrate judge upon consent of
the parties under 28 U.S.C. § 636(c)(1) (2000).

                                 2